Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Amendment filed 3/01/2021.
Claims 1-15 are pending for this examination.
Claims 1-4, 6-7, 9-12, and 14 were amended.

Amendment to Specifications
The amendments to the specification received on 3/01/2021 are acceptable.

Allowable Subject Matter
Claims 1-15 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for handling pre-caching of data or pre-loading data, however, the prior art does not fairly teach or suggest, individually or in combination, an electronic control device system and method wherein a partially reconfigurable logic with reconfigurable calculation unit executions calculations and a storage unit which stores calculation target data to be calculated are configured, where the processing unit obtains next calculation target data relating to the next calculation unit after completion of reconfiguration and stores this data in the storage unit regardless of whether the reconfiguration of the next .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Weber et al. (US 2019/0042127) teaches a system for enabling rapid configuration of memory, wherein configuration data is pre-cached into cache prior to initiating the configuration operations.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183